SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 25, 2009 GEORESOURCES, INC. (Exact name of registrant as specified in its charter) COLORADO 0-8041 84-0505444 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 110 Cypress Station Drive, Suite 220 Houston, Texas 77090 (Address of principal executive offices) (Zip Code) (281) 537-9920 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On March 25, 2009, GeoResources, Inc. issued a press release announcing its fourth quarter and full year 2008 financial results.A copy of the press release as well as supplemental information is furnished with this report as Exhibit 99.1, and is incorporated herein by reference. The information in this report is being furnished, not filed, for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and will not be incorporated by reference into any filing under the Securities Act of 1933, as amended. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits: The following exhibit is included with this Current Report on Form8-K: ExhibitNo. Description 99.1 GeoResources, Inc. Press Release dated March 25, SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEORESOURCES, INC. By: /s/ Frank A. Lodzinski Frank A. Lodzinski, President Date: March 31, 2009 EXHIBIT INDEX ExhibitNo. Description 99.1 GeoResources, Inc. Press Release dated March 25, EXHIBIT Contact:Cathy Kruse Telephone: 701-572-2020 ext 113 cathyk@geoi.net FOR IMMEDIATE RELEASE GeoResources, Inc. Reports Fourth Quarter and Full Year 2008 Financial Results For 2008 reports $13.5 million of net income on revenues of $94.7 million Houston, Texas, March 25, 2009 – GeoResources, Inc., (NASDAQ:GEOI), today announced net income of $13.5 million or $0.86 per diluted common share on revenue of $94.7 million for the year ended December 31, 2008, versus net income of $3.1 million or $0.25 per diluted common share on revenue of $40.1 million for 2007.GeoResources’ results include a non-cash impairment of the carrying value of certain oil and gas properties, required under generally accepted accounting principles, in the amount of $8.3 million, before tax ($5.2 million, after tax) which resulted from lower oil and gas prices prevailing at year-end 2008. The Company reported a fourth quarter 2008 net loss of $4.3 million or $0.26 per diluted common share on revenue of $18.9 million versus net income of $2.1 million or $0.14 per diluted common share on revenue of $19.1 million for the fourth quarter of2007.The fourth quarter loss was primarily due to the non-cash impairment discussed above and increased depletion and depreciation. The foregoing information is summarized below in tabular form (in thousands, except per share information): Year Ended December 31, 2008 2007 Total revenue $ 94,607 $ 40,115 Net income $ 13,522 $ 3,069 Earnings per share (diluted) $ 0.86 $ 0.25 EBITDAX (See below) $ 53,049 $ 17,525 Three Months Ended December 31, 2008 2007 Total revenue $ 18,863 $ 19,078 Net income (loss) $ (4,291 ) $ 2,120 Earnings (loss) per share (diluted) $ (0.26 ) $ 0.14 EBITDAX (See below) $ 8,595 $ 8,818 For the year ended December 31, 2008, oil sales increased 90% to 743 Mbbls from 392 Mbbls for 2007, while natural gas sales totaled 2,962 MMcf or 80% greater than the 1,648 MMcf sold during 2007.These totals reflect production increases resulting from acquisitions and drilling and development operations offset by divestitures and normal field declines. For the fourth quarter of 2008, oil sales increased to 190 MBbls from 176 MBbls in the prior year’s period, an increase of 8%, while natural gassalesdecreased to 711 MMcf from 766 MMcf, a decrease of 7%.Production in the 4th quarter of 2008 reflected the sale of a number of properties acquired in 2007.In 2008, consistent with the business strategy of high-grading its asset portfolio, the Company sold a number of fields which had sizable daily production rates, but limited upside potential and significant plugging and abandonment obligations. These properties produced approximately 316 BOPD and 742 MCFD at the time of their sale or approximately 40,000 BOE per quarter.Proceeds from divestitures were used to fund capital expenditures and reduce debt. For the year ended December 31, 2008, the average realized price of natural gas was $8.12 per Mcf or 31%greater than the prior year, while the average realized price of oil was $82.42 per barrel or 23% more than the prior year.The average realized price of natural gas was $5.91 per Mcf for the fourth quarter of 2008, 3% less than the fourth quarter of 2007, whilethe average realized price of oil for the fourth quarter of 2008 was $61.78 per barrel or 21% less than the fourth quarter of the prior year.Production and price information is shown below in tabular form: Percent Increase (Decrease) Year Ended December 31, 2008 2007 Gas Production (MMcf) 80 % 2,962 1,648 Oil Production (MBbls) 90 % 743 392 Barrel of oil Equivalent (MBOE) 85 % 1,236 666 Average Realized Price Gas (per Mcf) 31 % $ 8.12 $ 6.19 Average Realized Price Oil (per Bbl) 23 % $ 82.42 $ 67.20 Average Price Gas before Hedge Settlements (per Mcf) 27 % $ 8.36 $ 6.56 Average Price Oil before Hedge Settlements (per Bbl) 30 % $ 94.88 $ 73.06 Percent Increase (Decrease) Three Months Ended December 31 2008 2007 Gas Production (MMcf) (7 )% 711 766 Oil Production (MBbls) 8 % 190 176 Barrel of oil equivalent (MBOE) 1 % 308 304 Average Realized Price Gas (per Mcf) (3 )% $ 5.91 $ 6.12 Average Realized Price Oil (per Bbl) (21 )% $ 61.78 $ 77.97 Average Price Gas before Hedge Settlements (per Mcf) (19 )% $ 5.57 $ 6.88 Average Price Oil before Hedge Settlements (per Bbl) (39 )% $ 51.37 $ 84.06 Earnings before interest, income taxes, depreciation, depletion and amortization, and exploration expense (“EBITDAX”) for 2008 increased 203% to approximately $53.0 million compared to $17.5 million for 2007.For the fourth quarter of 2008, EBITDAX decreased 2% to approximately $8.6 million compared to $8.8 million for fourth quarter 2007. The following tables reconcile reported net income to EBITDAX for the periods indicated (in thousands): Year Ended December 31, 2008 2007 EBITDAX (1) Net income $ 13,522 $ 3,069 Add back: Interest 4,820 1,916 Income taxes: Current 866 1,472 Deferred 6,903 3,408 Impairment of oil and gas properties 8,339 Depreciation, depletion and amortization 16,007 7,507 Exploration 2,592 153 $ 53,049 $ 17,525 Three Months Ended December 31, 2008 2007 Net income (loss) $ (4,291 ) $ 2,120 Add back: Interest 962 1,536 Income taxes: Current (3,573 ) 823 Deferred 372 1,269 Impairment of oil and gas properties 8,339 − Depreciation, depletion and amortization 4,724 2,917 Exploration 2,062 153 $ 8,595 $ 8,818 (1) EBITDAX is defined as earnings before interest, income taxes, depreciation, depletion and amortization, impairment of oil and gas propertiesand exploration expense.It is specifically advised that EBITDAX should not be considered as an alternative to net income (as an indicator of operating performance) or as an alternative to cash flow (as a measure of liquidity or ability to service debt obligations) and is not in accordance with, nor superior to, generally accepted accounting principles, but provides additional information for evaluation of our operating performance. RESERVES Under the SEC reserve reporting guidelines using year-end prices, the Company's third-party engineering firm has estimated proved reserves at December 31, 2008 of 8.8 Million barrels of oil and 34.8 Billion Cubic Feet of gas and natural gas liquids for a total of 14.6 Million barrels of oil equivalent (“MMBOE”).
